Title: From Thomas Jefferson to the Board of Trade, 16 May 1780
From: Jefferson, Thomas
To: Board of Trade



Gent.
Richmond May 16. 1780.

By a letter from Mr. Mazzei dated Nantes Nov. 27. 1779 I am informed that he had not then received any copy of the commission and instructions with which he was charged. As the Fier Rodrique offers a very secure opportunity of conveying them, I send you copies of his commissions and instructions which with a copy of the invoice and additional instructions from your office and whatever else may be proper you will be so good as to forward by the Fier Rodrique, Mr. De Francy having been so kind as to offer to take particular charge of them.
I am Gent. Your most obedt. humble servt.,

Th: Jefferson

